FILED
                            NOT FOR PUBLICATION
                                                                            SEP 27 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MANUEL DE JESUS ORTEGA                           Nos. 15-16440
MELENDRES; JESSICA QUITUGUA                           15-16626
RODRIGUEZ; DAVID RODRIGUEZ;
VELIA MERAZ; MANUEL NIETO, Jr.;                  D.C. No. 2:07-cv-02513-GMS
SOMOS AMERICA,

              Plaintiffs-Appellees,              MEMORANDUM*

 v.

MARICOPA COUNTY; JOSEPH M.
ARPAIO,

              Defendants,

  v.

DENNIS L. MONTGOMERY, Proposed
Intervenor,

              Movant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                    Argued and Submitted September 14, 2016


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              San Francisco, California

Before: GOULD and BERZON, Circuit Judges, and SESSIONS,** District Judge.

      Dennis Montgomery seeks to appeal the denial of two applications for

admission pro hac vice submitted by attorneys Jonathon Moseley and Larry

Klayman, the striking of his motions to intervene and disqualify the district court

judge, and the denial of a motion to disqualify the judge filed by other litigants in

this case. We conclude that we do not have jurisdiction to review the orders from

which Montgomery appeals, and we dismiss this consolidated appeal.

      1.     In May 2015, attorney Jonathon Moseley filed an application in the

district court seeking permission to appear in this case pro hac vice on behalf of

putative-intervenor Dennis Montgomery. Moseley also filed, on behalf of

Montgomery, a motion to intervene and a motion to disqualify the district court

judge. The district court denied Moseley’s application to appear pro hac vice and

then struck the pending intervention and disqualification motions under Fed. R.

Civ. P. 12(f) and D. Ariz. LRCiv 7.2(m)(1). Montgomery filed a motion to

reconsider the denial of Moseley’s application, which the district court denied.

Montgomery appeals these orders. Montgomery also appeals the district court’s



      **
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
                                           2
order denying a motion to disqualify the judge filed on behalf of defendant Joseph

Arpaio and non-party contemnor Gerard Sheridan by their respective counsel.

      In July 2015, Larry Klayman filed an application in the district court seeking

permission to appear pro hac vice on behalf of Montgomery. The district court

denied Klayman’s application. Montgomery filed an appeal of that order, which

we consolidated with his appeal of the orders relating to the application and

motions submitted by Moseley and the motion to disqualify filed on behalf of

Arpaio and Sheridan by their respective counsel.

      2.    The denial of an application to appear pro hac vice is neither a final

order nor an immediately appealable interlocutory order. In re United States, 791
F.3d 945, 958 (9th Cir. 2015). Nor does the denial of a pro hac vice application

fall within the narrow bounds of the collateral order doctrine.1 See Richardson-

Merrell, Inc. v. Koller, 472 U.S. 424, 440 (1985); see also United States v.

Dickstein, 971 F.2d 446, 451-52 (10th Cir. 1992). We lack jurisdiction to review



      1
         We note the court’s collateral order analysis applies generally to cases in
which a pro hac vice application is made by counsel for a putative intervenor rather
than for a party. Ordinarily, a putative intervenor can raise the denial of a pro hac
vice application in an appeal from a final judgment, such as the denial of a motion
to intervene filed pro se or by alternate counsel. See Richardson-Merrell, 472 U.S.
at 439 (noting that the Supreme Court “has expressly rejected efforts to reduce the
finality requirement of § 1291 to a case-by-case determination of whether a
particular ruling should be subject to appeal”).
                                          3
the district court’s orders denying Moseley’s and Klayman’s pro hac vice

applications. See 28 U.S.C. § 1291, 1292.

      3.     Montgomery also seeks review of what he describes as the district

court’s “denial” of his intervention and disqualification motions. The district

court, however, did not deny those motions. It struck the motions after denying

Moseley’s application to appear pro hac vice, because the motions were neither

submitted by an admitted attorney nor by Montgomery appearing pro se. See Fed.

R. Civ. P. 12(f); D. Ariz. LRCiv 7.2(m)(1). Montgomery does not appeal the

grounds upon which the district court struck the motions after denying Moseley’s

pro hac vice application. Because the district court never ruled on the motions for

intervention and disqualification, we lack jurisdiction to address their merits. See,

e.g., Jacobsen v. United States Postal Serv., 993 F.2d 649, 662 (9th Cir. 1992).

      Also, Montgomery’s appeal of the order striking his motions is untimely.

The district court entered the order striking the motions on May 14, 2015, and

Montgomery filed a notice of appeal on July 15, 2015. See Fed. R. App. P.

4(a)(1)(A). In contrast to his seeking reconsideration of the district court’s denial

of Moseley’s application, Montgomery never requested that the district court

reconsider the striking of the intervention and disqualification motions.




                                           4
      4.        To the extent that Montgomery seeks to appeal the denial of a motion

to disqualify submitted by other litigants in this case, he lacks standing to do so.

The record does not suggest that Montgomery “participated in the district court

proceedings” beyond the filing of these motions, or that “the equities of the case

weigh in favor of hearing the appeal.” See Hilao v. Estate of Marcos, 393 F.3d
987, 992 (9th Cir. 2004). No party “has haled [Montgomery] into the proceeding

against his will,” and no “judgment has been entered against” him. See id.

      5.        We note that the dismissal of this consolidated appeal is without

prejudice to the possibility that Montgomery may file a petition for a writ of

mandamus in this Court seeking similar relief. In the event that such a petition for

a writ of mandamus is filed, the petition shall be assigned to this panel, which

retains jurisdiction over it. See Ninth Circuit General Order 3.6(d).

      In conclusion, this consolidated appeal is DISMISSED for lack of

jurisdiction.




                                             5